Citation Nr: 0102848	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-00 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post traumatic stress disorder, currently evaluated as 30 
percent disabling, following an initial grant of service 
connection.

2.  Entitlement to an increased rating for service-connected 
left ear hearing loss, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In March 1996, the RO granted 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), evaluated as 10 
percent disabling.  The veteran appealed the issue of 
entitlement to a higher evaluation.  In May 1997, the RO 
denied a claim of entitlement to an increased rating for 
service-connected left ear hearing loss, evaluated as 0 
(zero) percent disabling (noncompensable).  The veteran has 
appealed.  

In a June 2000 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for right ear 
hearing loss and right ear tinnitus as not well grounded.  
However, recent legislative changes have significantly 
altered VA's duty to assist, to include elimination of the 
requirement of submission of a "well-grounded" claim before 
the duty to assist attaches.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-472, 114 Stat. 2096 (2000) 
("Veterans Claims Assistance Act").  This law provides for 
the readjudication of certain claims denied or dismissed as 
not being well grounded.  114 Stat. at 2099-2100.  These 
issues are therefore referred to the RO for appropriate 
action.



FINDINGS OF FACT

1.  As of November 30, 1995, the veteran's service-connected 
PTSD is shown to be productive of depression, nightmares, 
irritability and anxiety, and does not show severe impairment 
or occupational and social impairment with deficiencies in 
most areas; his PTSD is productive of no more than 
considerable social and industrial impairment, and no more 
than occupational and social impairment with reduced 
reliability and productivity.  

2.  The veteran is shown to have level II hearing in his left 
ear, and he is not totally deaf in his nonservice-connected 
right ear.  


CONCLUSIONS OF LAW

1.  As of November 30, 1995, the criteria for entitlement to 
an evaluation of 50 percent (but no higher) for the veteran's 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996), and 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-472, 114 Stat. 2096 
(2000).  

2.  The criteria for a compensable evaluation for service-
connected hearing loss, left ear, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.86, 
4.87, Diagnostic Code 6100 (as in effect prior to, and after, 
June 10, 1999); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-472, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

In March 1996, the RO granted service-connection for PTSD, 
and assigned a 10 percent evaluation, with an effective date 
of November 30, 1995.  The veteran appealed the issue of a 
higher evaluation for his PTSD.  In August 1997, the RO 
increased the veteran's rating for his PTSD to 30 percent.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  After reviewing the evidence, the Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that no further assistance is required to comply 
with the duty to assist him mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-472, 114 Stat. 2096 
(2000).

In August 1997, the RO determined that the veteran's service-
connected PTSD was 30 percent disabling.  The RO assigned an 
effective date of November 30, 1995, which is the effective 
date of the grant of service connection for that disability.  
Accordingly, the issue is whether a rating in excess of 30 
percent for the veteran's PTSD is warranted for any period 
from November 30, 1995 to the present, with exceptions as 
required by law for hospitalization in 1996.  See 38 C.F.R. 
§ 4.29.


Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  

The Board notes that effective November 7, 1996, the 
regulation governing mental disorders, 38 C.F.R. § 4.132, was 
revised and renumbered as 38 C.F.R. § 4.130.  Under the 
circumstances, the veteran's claim for a higher rating must 
be examined under the both the old and the current versions 
of the regulation to see if its application results in an 
evaluation greater than 30 percent.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  38 U.S.C.A. § 5110(g) (West 
1991).

Under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411, under the 
criteria in effect prior to November 7, 1996, a 30 percent 
rating for PTSD is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The next higher 
rating of 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

The Board notes that in a precedent opinion, dated November 
9, 1993, the General Counsel of VA concluded that 
"definite" is to be construed as  "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term, "definite."  38 U.S.C.A. § 7104(c).  


The Board observes that the Global Assessment of Functioning 
(GAF) scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
and § 4.132 are not intended to be an exclusive or exhaustive 
list of symptomatology that may be considered for a higher 
rating claim.  

With regard to the veteran's stressors, the Board notes that 
the veteran's discharge record (DD Form 214) indicates that 
he served in Vietnam for 18 months.  His awards include the 
Combat Infantryman Badge and Purple Heart.  

After reviewing the totality of the evidence, the Board finds 
that a 50 percent rating is warranted for the veteran's PTSD.  
The evidence includes VA outpatient treatment, hospital and 
examination reports, as well as several examination reports 
from private health care providers.  This evidence shows that 
the veteran has received psychiatric treatment on an ongoing 
basis since the effective date for service connection for 
PTSD (November 30, 1995).  This evidence also shows that the 
veteran has consistently complained of significant PTSD 
symptomatology.  Specifically, the medical evidence contains 
consistent reports of nightmares, flashbacks, irritability, 
auditory hallucinations, avoidance of crowds, loud noises, 
sleep difficulties and depression.  In addition, the evidence 
shows that he has been on a variety of medications for 
control of his psychiatric symptoms.  Furthermore, he 
apparently has experienced significant difficulties in his 
family life.  Specifically, after he assaulted his son, he 
voluntarily moved out of his home for several years so that 
he could spend nights alone.  As for his performance at his 
place of employment, records from his employer show that he 
was disciplined in late 1996 and again in late 1997.  The 
Board further notes that he was hospitalized for PTSD-related 
problems at VA facilities twice in 1996, once in late 1997 
and 

once in 1999.  Finally, at his December 1996 hearing, a 
private physician, Dr. Juarbe, stated that the veteran 
displayed psychotic symptoms in addition to such symptoms as 
flashbacks, aggressive and violent behavior.  

In summary, a longitudinal review of the evidence shows that 
the veteran has received ongoing psychiatric treatment and 
medication for his PTSD, with demonstrated difficulties 
establishing or maintaining effective or favorable 
relationships with people, as well as considerable industrial 
impairment.  Accordingly, the Board finds that the criteria 
for a 50 percent rating have been met as of November 30, 
1995.  See 38 C.F.R. § 3.400(b)(2)(i) (2000). 

A rating in excess of 50 percent is not warranted.  Under DC 
9411, as in effect prior to November 7, 1996, a 70 percent 
evaluation is for application when the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  38 C.F.R. § 
4.132 (1996).  

The veteran is not shown to be severely impaired.  While 
there is some evidence of the criteria required for a 70 
percent rating, specifically, evidence that the veteran has 
some difficulty establishing and maintaining favorable 
relationships with people, the Board notes that 38 C.F.R. 
§ 4.129 states that while "[s]ocial integration is one of the 
best evidences of mental health...in evaluating impairment 
resulting from the ratable psychiatric disorders, social 
inadaptability is to be evaluated only as it affects 
industrial adaptability....The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability...contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustments, i.e., which produce impairment of earning 
capacity."  See also 38 C.F.R. § 4.132, Note (1) ("[s]ocial 
impairment per se will not be used as the sole basis for any 
specific percentage evaluation, but is of value only in 
substantiating the degree of disability based on all of the 
findings.").  


In this case, the veteran's symptomatology has been noted to 
include depression, sleep difficulties, nightmares and 
irritability and at least one instance of violent behavior.  
However, these symptoms are not shown to have resulted in 
severe impairment, to include in his employment.  For 
example, the evidence, including the VA examination and 
hospital reports dated between 1995 and 1999, primarily shows 
that the veteran's orientation, speech, memory and 
concentration were consistently found to be unremarkable.  
Notwithstanding Dr. Juarbe's testimony of psychotic behavior, 
there is little evidence of delusional thinking or other 
psychotic behavior.  The Board has therefore determined that 
the evidence does not show that the veteran has severe and 
persistent psychoneurotic symptoms.  In addition, with regard 
to his family life and his employment, the more recent 
evidence shows that he retired from his job after 25 years of 
service.  See March 2000 VA PTSD examination report; April 
2000 field survey report (FSR) (VA Form 10-1349).  These 
reports also indicate that the veteran has resumed living 
with his wife and children.  The FSR further indicates that 
the veteran was reported to be well dressed and groomed, and 
that he went out of the house frequently, converses with 
neighbors, and shows normal behavior.  Finally, the March 
2000 VA PTSD examination report shows that although the 
veteran indicated he was receiving medication through 
unofficial channels, the examiner reported that the veteran 
had not formally sought either psychiatric treatment or 
medication for PTSD since August 1999.  Based on the 
foregoing, the Board finds that, overall, the evidence shows 
that his social and industrial inadaptability is not shown to 
be severely impaired.  Accordingly, an evaluation in excess 
of 50 percent under DC 9411, as in effect prior to November 
6, 1996, is not warranted.  See 38 C.F.R. § 4.7. 

The Board further finds that as of November 7, 1996, the 
medical evidence does not show that the veteran's psychiatric 
impairment warrants a rating in excess of 50 percent under 
the new criteria.  Under 38 C.F.R. § 4.130, DC 9411, a 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional 

rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

In this case, the evidence does not show more than isolated 
reports, if any, of such symptoms as suicidal ideation, 
obsessional rituals, defects in speech, near-continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively; spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances.  See 
38 C.F.R. § 4.130.  In this regard, the Board notes that it 
has considered that there are a few reports of GAF scores in 
the range of 40-50, suggesting some impairment in reality 
testing or communications, or impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood, or serious symptoms or any serious impairment in 
social, occupational or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 47 (American 
Psychiatric Association 1994).  However, these scores are 
counterbalanced by other GAF scores in the 60-65 range in the 
VA examination reports, suggesting mild or moderate symptoms.  
Id.  In addition, an overall assessment of the findings shows 
that they do not support a 70 percent rating.  For example, 
as previously stated, the medical evidence shows that the 
veteran's orientation, speech, memory and concentration were 
consistently found to be unremarkable.  As previously stated, 
the evidence, including the VA examination and hospital 
reports dated between November 1996 and 1999, contains no 
more than isolated reports (if any) of delusions, memory 
impairment, visual hallucinations, or homicidal or suicidal 
ideation.  There are few, if any, findings of delusional 
thinking or other psychotic behavior in his day-to-day 
functioning.  The veteran apparently retired from his job 
after 25 years of service, has resumed living with his wife 
and children, and the FSR indicates that he is showing normal 
behavior.  The March 2000 VA PTSD examination report shows 
that although the 

veteran indicated that he was taking medication, the examiner 
reported that the veteran had not sought either psychiatric 
treatment or medication for PTSD since August 1999.  The 
Board therefore finds that the evidence does not show that 
the veteran's symptoms, which include, but are not limited 
to, depression, nightmares and impaired impulse control, are 
of such severity to warrant a 70 percent rating.  Based on 
the foregoing, the Board concludes that the veteran's PTSD is 
not manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation in excess 
of 50 percent under DC 9411, as in effect as of November 7, 
1996, and thereafter.  See 38 C.F.R. § 4.7. 


II.  Left Ear Hearing Loss

The Board first notes that during the pendency of this 
appeal, VA issued new regulations for evaluating diseases of 
the ears and other sense organs, effective June 10, 1999.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, where laws 
or regulations change after a claim has been filed or 
reopened and before administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies, unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to provide otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also Fischer v. West, 11 Vet. App. 121 (1998).

In this case, the regulations noted above had not been 
published or become effective at the time of the RO's May 
1997 decision, and were not applied by the RO.  However, as 
there is no medical evidence of record dated on or after the 
effective date of the amendments (i.e., June 1999), a remand 
is not required for application of the new regulations.  See 
38 U.S.C.A. § 5110(g) (West 1991).

The Board observes that, in evaluating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The severity of hearing loss 

disability is ascertained, for VA rating purposes, by 
application of the criteria set forth at 38 C.F.R. § 4.87 of 
VA's Schedule.  Under these criteria, the degree of 
disability for service-connected hearing loss disability is 
determined by application of a rating schedule that 
establishes eleven auditory acuity levels, ranging from Level 
I (for essentially normal acuity) through Level XI (for 
profound deafness).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 
4.86, 4.87, Diagnostic Codes 6100 through 6110 (as in effect 
prior to June 10, 1999); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (as in effect June 10, 1999 and thereafter).  
Evaluations of hearing loss range from noncompensable to 100 
percent, based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  The 
evaluations derived from the Schedule are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86 (2000).  However, if a claimant has service-connected 
hearing loss in one ear and nonservice-connected hearing loss 
in the other ear, the hearing in the ear having nonservice-
connected loss should be considered normal for purposes of 
computing the service-connected disability rating, unless the 
claimant is totally deaf in both ears.  See 38 C.F.R. 
§ 4.85(f); VAOPGCPREC 32-97, 62 Fed. Reg. 63,605 (1997); see 
also Boyer v. West, No. 99-7079 (Fed. Cir. Apr. 10, 2000).

Audiometric findings contained in a May 1997 VA examination 
report revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
50
65
 LEFT
25
25
25
55
65

Average decibel loss was 48 in the right ear, and 43 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 80 percent in the right ear and of 88 percent in 
the left ear.  The diagnosis for the right ear was mild to 
moderately 

severe sensorineural hearing loss (SNHL) from 500 Hz to 4000 
Hz.  The diagnosis for the left ear was normal hearing loss 
from 500 Hz to 2000 Hz, with a moderate to moderately severe 
SNHL from 3000 Hz to 4000 Hz. 

These results show that the veteran's hearing in his left ear 
is consistent with level II hearing.  See 38 C.F.R. § 4.85.  
As such, and as the veteran's nonservice-connected right ear 
is considered normal under the law, see 38 C.F.R. §§ 3.383; 
4.85(f); Boyer, supra, a compensable evaluation is not 
warranted.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating of 50 percent, and no more, for PTSD is granted, as 
of November 30, 1995, subject to provisions governing the 
payment of monetary benefits.

A compensable rating for hearing loss, left ear, is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

